DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed invention.
The closest prior art of record is Fung et al (U.S. Pat. 6,120,476, hereinafter “Fung”) in view of Edwards et al (U.S. Pat. 5,542,915, hereinafter “Edwards”).
However, these references do not disclose the claimed invention. 
Regarding independent claim 41, the references do not disclose the conjunction of the fluid passageway and distal member outer surface being rounded or chamfered and specifically configured to reduce energy intensity concentration at the conjunction.
Specifically, regarding independent claim 45, the references do not disclose the fluid passageway terminating in an aperture through the distal member and the distal member outer surface.
Regarding independent claims 46 and 47, the references do not disclose the fluid passageway extending axially along a central longitudinal axis of the distal member to the distal member outer surface, combined with the width of a cut surface and radius of the conjunction claimed, and the conjunction being configured to reduce energy intensity concentration at the conjunction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
04/12/2021